Citation Nr: 1146685	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  10-01 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a borderline personality disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Acting Veterans Law Judge in August 2010.  A transcript of the hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

For all claims received by VA after October 1, 1997, under 38 U.S.C. § 1151(a), compensation "shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service [ ]connected" if the additional disability was:

(a) . . . not the result of the veteran's willful misconduct and (1) . . . was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary . . . and the proximate cause of the disability or death was

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151 (West 2002 & Supp. 2011).  Thus, to obtain benefits under 38 U.S.C.A. § 1151(a), a claimant must show (1) a "qualifying additional disability," (2) actually caused by the hospital care, treatment, or examination furnished by VA, and (3) a proximate or direct cause that is either a fault on the part of VA or an event not reasonably foreseeable.  Id.; 38 C.F.R. § 3.361(c), (d) (2011).  

In this case, the Veteran contends that VA was negligent in failing to provide adequate supervision and security of ward patients receiving in-patient psychiatric treatment at the Bay Pines, Florida, VA Medical Center (VAMC).  Essentially, she asserts that it was improper for male and female patients to be hospitalized on the same floor and that security or supervision at the VAMC was inadequate to prevent an attack that occurred on April 12, 2006, at about 2:00 a.m. when a male patient came into her room and attempted to sexually assault her.  An April 2006 police report reflects the male patient (L. S.) was charged with felony for the assault on the Veteran with intent to commit a sexual battery, without her consent, and in the process thereof used physical force.  Further, according to an April 2006 VA treatment note, the male attacker was "apparently psychotic."  

The Veteran has also provided numerous statements indicating that the VA "tech" working the third shift had fallen asleep and was moving to the second shift due to problems with staying awake.  In a February 2009 statement, the Veteran also indicated that "the desk that is normally in the hallway was not there that night."  She also indicated that she was informed that this was not the first sexual assault charge against the male patient.

In addressing the appellant's contentions and the evidence of record, it is noted that there has been a significant change in the law during the past year concerning assault claim injuries brought under 38 U.S.C.A. § 1151.  In Bartlett v. Shinseki, 24 Vet. App. 328 (2011), the U.S. Court of Appeals for Veterans Claims (Court) recently held that the definition of "hospital care" under 38 U.S.C.A. § 1151 includes the provision of services unique to the hospitalization of patients.  The determination as to whether a situation involves "hospital care" will depend on a variety of factors, including:  (1) the nature of the services, (2) the degree of VA control over patient freedom, (3) the mental and physical conditions of the patients, and (4) the foreseeability of potential harms.  The Court specified that an injury resulting from an altercation with a third party can be an injury caused by "hospital care" for the purposes of section 1151 and that "[t]here are circumstances where a third-party attack is not a coincidental event" and "where that attack is indeed proximately caused by the negligent provision of VA hospital services to a hospital patient."  

Here, in a September 2009 VA examination report, the VA examiner stated that the Veteran has PTSD that "is caused by or a result of [a] sexual assault while [a] patient in Bay Bines VA."  In addition, a March 2007 examination report indicated that the Veteran's borderline personality disorder was aggravated by the sexual assault.  This evidence suggests that the Veteran may have a qualifying additional disability.  However, there is inadequate evidence of record to determine whether the additional disability was proximately caused by VA hospital care, including any carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on VA's part in furnishing the hospital care.

In this case, the March 2007 examiner stated that "there would be no way to know that this [attack] would occur on the unit.  There are always risks involved in hospitalization, and this was one of those unfortunate events.  This was not foreseeable.  The VA system did protect this Veteran once this [attach] occurred, and it was investigated properly."  This opinion, however, does not comment on the degree of care that would be expected of a reasonable health care provider in this type of situation involving in-patient psychiatric care.   The opinion is also confusing and contradictory because, on one hand, the examiner explains that "[t]here are always risks involved in hospitalization, and this was one of those unfortunate events," but on the other hand states that "[t]his was not foreseeable" and "there would be no way to know that this would occur on the unit."  As such, for this and for other reasons, clarification of the opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination, . . . he must provide an adequate one.").

On remand, in light of the recent guidance set forth in Bartlett, the VA examiner, as well as any other appropriate hospital management officials as identified by the examiner, if any, are requested to expressly discuss:  (1) the nature of the services rendered at the Bay Pines, Florida, VAMC, in-patient psychiatric service; (2) the degree of VA control over patient freedom in the ward where the appellant was hospitalized at the time of the attack; (3) the mental and physical conditions of the patients generally in that ward, to include the male patient-attacker; and (4) the foreseeability of potential harms in the psychiatric ward where the appellant was located at the time of the attack, to include whether both men and women were located together in the ward, and the foreseeability of an attack.  

The VA examiner, and any other officials identified by that examiner as discussed above, also are requested, as appropriate, to provide an opinion with supporting rationales regarding whether there was carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on VA's part in furnishing hospital care to the appellant in view of the attack.  Each opinion provided should include an explanation concerning the degree of care that would be expected of a reasonable health care provider in this case and address the Veteran's statements alleging that there was inadequate supervision and protection of female patients hospitalized on the same floor as male patients, that a VA technician fell asleep during the third shift, and that there was an absence of a desk in the hallway on the night of the attack.  

Turning to other problems that necessitate a remand, the Veteran indicates that she continues to receive psychiatric treatment at the VAMC in Miami, Florida.  (Hearing Transcript at p. 8-9).  However, only VA treatment records dated through July 2010 have been associated with the claims file.  VA must make reasonable efforts to assist a claimant in obtaining reasonably identified evidence and information necessary to substantiate a claim unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C. § 5103A(a)(1)-(2).  Documents, such as medical records generated by VA, are considered constructively part of the record before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam).  Therefore, on remand, the AOJ should associate any relevant treatment records from the VAMC in Miami, Florida, with the claims file.  

Accordingly, this case is REMANDED to the AOJ for the following actions:

1.  Obtain and associate with the claims file copies of all pertinent records of treatment received at the VAMC in Miami, Florida, from July 2010 to the present.

2.  Contact the Veteran and provide her an additional opportunity to identify the names and addresses of private medical care providers and approximate dates of treatment relevant to her claimed psychiatric disorder.  After securing any necessary releases, obtain any identified records not already of record.

3.  Following the completion of the above, schedule the Veteran for an additional VA mental disorders examination by a psychiatrist.  The examiner must be provided with the claims file for review.  Any tests, if any, deemed appropriate by the examiner should be obtained.  

The examiner, as well as any other appropriate hospital management officials as identified by the examiner, if any, are requested to address:  

(a) the nature of the services rendered at the Bay Pines, Florida, VAMC, in-patient psychiatric service, 

(b) the degree of VA control over patient freedom in the ward where the appellant was hospitalized at the time of the attack (both for the Veteran and for the male patient attacker, as well as generally),
(c) the mental and physical conditions of the patients generally in that ward, to include the male patient-attacker and the Veteran; and

(d) the foreseeability of potential harms in the psychiatric ward where the appellant was located at the time of the attack, to include whether both men and women were located together in the ward, and the foreseeability of an attack.  

Additionally, the VA examiner, and any other officials identified by that examiner as discussed above, also are requested, as appropriate, to provide an opinion with supporting rationales regarding 

whether there was carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on VA's part in furnishing hospital care to the appellant in view of the attack.  Each opinion provided should include an explanation concerning the degree of care that would be expected of a reasonable health care provider in this case and address the Veteran's statements alleging that there was inadequate supervision and protection of female patients hospitalized on the same floor as male patients, that a VA technician fell asleep during the third shift, and that there was an absence of a desk in the hallway on the night of the attack.  

Finally, the examiner is requested to offer an opinion regarding 

whether the Veteran has an additional disability caused by an event not reasonably foreseeable.  To determine whether an event was reasonably foreseeable, there must be a consideration of what a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided and whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  38 C.F.R. § 3.361(d)(2).

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and provide a supporting explanation as to why an opinion cannot be provided without resort to speculation.

4.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the AOJ should readjudicate the issue on appeal.  If the claim is not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran and her representative, and an appropriate period of time should be provided for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


